DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

 Response to Amendment
Amendment of 11/24/2020 has been entered and fully considered by the examiner. 
Claims 3, 5, 7, 8, and 13 are canceled. Claims 1, 2, 4, 6, 9-12, and 14-25 are currently pending in the application with claims 1 and 15 being independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6, 9-12, and 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 1, 15 and 19, claim recites: “calibrate the hyperspectral processing algorithm …by refining a grouping of pixels.” The above limitation is unclear and indefinite as the claim requires “calibration of an algorithm”. However, an algorithm 
	Claims 2, 4, 6, 9-12, 14, 16-18, and 20-25 dependent upon Claims 1, 15, and 19 are also rejected under the same statute because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 4, 9-12, 14-16, 18, 19, and 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barnes et al. (US20090326383A1) in view of Allen et al. (Pub. No.: 2013/0003064).
Regarding claims 1, 15, and 19, Barnes discloses a medical imaging system and method for its use (Fig. 2A, 200; 0079) arranged to identify a target structure in an associated biological tissue (Fig. 2A, 201; 0079), the system comprising: a 
hyperspectral camera system arranged to provide a hyperspectral image covering a first surface area of the biological tissue (Fig. 2A, 231; 0081), wherein pixels (0081), 
a probe arranged to provide a probe measurement of a second surface area of the biological tissue within the first surface area of the biological tissue (0150-0151; Fig. 2C; ref. 260; ref. 150), and to generate probe measurement data accordingly (0150-0156), and wherein the probe is selected to provide a higher specificity with respect to identification of the target structure than the hyperspectral camera system (0144), and 
(a tangible and non-transitory memory that stores instructions, which when executed by ) a processor connected to receive the hyperspectral image and the probe measurement data (Fig. 2B, 250; 0168-0171; Fig/ 2C, 268; 0164), wherein the processor (P) is arranged to analyze the hyperspectral image according to a hyperspectral processing algorithm to identify a part of the hyperspectral image which includes a suspect area indicative of the target structure (0025; 0051; 0064; 0143), receive the probe measurement data, wherein the measured second surface is within the suspect area (0143), analyze the probe measurement data according to a probe processing algorithm  comprising calculating a plurality of measurement parameters and translating the plurality of measurement parameters into physiological parameters (0144), wherein the physiological parameters confirm that the measured second surface area include the target structure (0144-0154), and provide a calibrated hyperspectral processing algorithm with an enhanced sensitivity to identify the target structure in the hyperspectral image (Fig. 2B, 253; 0053; 0154; 0171-0173); and a display arranged to visually display the probe in the hyperspectral image [the parts with overlay image correspond to the position of the tip of the probe in the superimposed image] and (0016; 0076; 0083). 
Barnes discloses calibrating multiple probes each on their own (0174). However, Barnes does not explicitly disclose that calibrate the hyperspectral processing algorithm based on physiological parameters by refining a grouping of pixels in the hyperspectral image which are identified in the probe measurement data and confirmed by the physiological parameters as belonging to the target structure.
In the same field of endeavor, Allen discloses cross-calibration (0087-0088; Fig. 4); Allen goes on disclosing calibrating a hyperspectral processing algorithm by refining a grouping of pixels in a hyperspectral image which are identified in the probe measurement data and confirmed as belonging to the target structure (0085-0088). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the processing algorithm of Barnes with the calibration of Allen. The motivation to modify Barnes in view of Allen would have been to reduce uncertainty, as taught by Allen (0075). 
Regarding claims 2, 16, and 21, Barnes discloses that the probe is further configured to provide a measurement is acquired with a higher spectral resolution than the hyperspectral image (0144).
Regarding claims 4 and 22, Barnes also discloses that the display is arranged to display the hyperspectral image after being processed with the hyperspectral processing algorithm together with a visual indication of the part which is identified as containing the target structure (0198; 0203-0205; 0234-0236; 0244).
claim 9 and 23, Barnes also discloses that the probe comprises one of: a surface probe, and an interventional device (0143-0145).
Regarding claim 10 and 24, Barnes also discloses that the probe comprises at least one of: an optical probe, and an ultrasound probe (0144-0148).
Regarding claims 11, 18, and 25 Barnes also discloses that the probe (PR) comprises one of: a diffuse reflectance spectroscopy probe, a diffuse optical tomography probe, a differential path length spectroscopy, a fluorescence probe, a Raman spectroscopy probe, a confocal reflectance probe, a confocal fluorescence probe, a two-photon fluorescence probe, an optical coherence tomography probe, and a scanning fiber microscope arranged to perform confocal imaging (0144-0150; 0152-0157).
Regarding claim 12, Barnes also discloses that the hyperspectral camera system comprises one of: a hyperspectral camera arranged to provide the hyperspectral image, a camera and a plurality of light sources with different narrow band wavelengths arranged to provide images with the biological tissue sequentially illuminated by the plurality of light sources, and a normal camera and a tunable optical filter arranged between the camera and the biological tissue, so as to provide sequential images with different settings of the tunable optical filter (0105-0128).
Regarding claim 14, Barnes also discloses that the target structure is one of: tumor tissue, a nerve bundle, a blood vessel, lymph nodes, and oxygenation level of tissue (0057; 0094; 0144; 0260; 0274; 0351-0352).

Claims 6, 17, and 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barnes et al. (US20090326383A1) in view of Allen et al. (Pub. No.: 2013/0003064), as applied to claim 1 above, and further in view of Panasyuk et al. (Pub. No.: 2007/0024946).
Regarding claims 6, 17, and 20, Barnes discloses all the limitations of the claimed invention except for explicitly disclosing that the processor is arranged to analyze the probe measurement data according to a probe processing algorithm comprising comparing the probe measurement data with a look-up- table.
Panasyuk, directed towards optimizing a hyperspectral camera and its calibration [see abstract of Panasyuk] discloses a processor configured to utilize a look-up table (0103). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the probe processing of Barnes in view of the look-up table processing of Panasyuk. The motivation to modify Barnes in view of Panasyuk would have been to compare the measured results to results or merely to simplify processing. 


Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. 
With regards to the 112(b) indefinite rejection, the applicant has pointed out to the result of calibration process and its effects on the image quality of the device.
In response, the examiner notes that this result is a consequence of “calibration of the device” and is expected in any calibration process. However, “calibration of an algorithm” is not definite as it is not clear how would the “algorithm” itself “calibrated”. 

Regarding the 103 rejection of claims, the applicant has argued that Allen reference discloses calibration of instruments and not the algorithm.
In response, the examiner notes that when an instrument which includes a software is calibrated, it is inherent that its software is calibrated with the instrument as well.
Further, the applicant has argued that the motivation to combine the references is merely conclusory however does not provide a reason why.
In response, the examiner notes that the reason to combine has been cited in the rejection as reduction of uncertainty in measurements as disclosed in [0075] of Allen.

Regarding the previous response to arguments in the office action of 08/28/2020, the applicant has again emphasized that what is being claimed is not calibration of the instrument, but calibration of the “processing algorithm” itself.
In response, the examiner further notes that firstly, “calibration of an algorithm” is confusing and indefinite. Further, when it is inherent that when an instrument is calibrated, its processing program is calibrated as well. 
If the applicant intends to claim a special type of calibration, or optimization of the processing algorithm, the applicant is advised to use more precise language to distinguish the claims from the prior art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marjan Saboktakin whose telephone number is (303) 297-4278.  The examiner can normally be reached on M-F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marjan Saboktakin/Examiner, Art Unit 3793         



/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793